     CASE 0:19-cv-02578-JRT-HB Document 33 Filed 07/02/20 Page 1 of 3




                          UNITED STATES DISTRICT COURT

                              DISTRICT OF MINNESOTA

CASSANDRA K. LANNERS and WESTON                     Civil No. 19-2578 (JRT/HB)
LANNERS,

                    Plaintiffs/Petitioners,
                                                 MEMORANDUM OPINION AND
v.                                            ORDER DENYING PETITIONS FOR WRITS
                                              OF HABEAS CORPUS AND MANDAMUS
STATE OF MINNESOTA; KAYSIE BERGUM;
LINDSAY GUTHRIE; MELINDA DOMS;
KATHLEEN D. SHEEHY; SARA CROTTEAU;
FINTAN MOORE; HELEN MARTIN; JESSE
WINSELL; MAI T. VANG; ASHLEY SNEIDER;
HENNEPIN COUNTY CHILD PROTECTION;
HENNEPIN COUNTY; KYANNA FORD;
WINDY ROSS; NICOLE MILLER; GUARDIAN
AD-LITEM; MINNESOTA SOCIAL WORKER
BOARD; RACHELLE STRATTON; RACHELLE
LOEWENSON-STRATTON; JESSICA
BRADSHAW; IN THE MATTER AND
WELFARE OF: CASSANDRA KIMBERLY
LANNERS, MAGGIE SKELTON; LIZ
SCUDDER; JODY KEEZER; RAMSEY
COUNTY PROTECTION; CATHERINE
MCENROE; KIM MAMMEDATY; MY SEE
YANG; RHONDA MILLER; SARAH LINDAHL-
PFIEFFER; CHRISTA BENTSON; ELAINE
SULLIVAN; and JODI WENTLAND


               Defendants/Respondents.


     Cassandra K Lanners and Weston Lanners, 2136 Ford Parkway, Suite 5015,
     Saint Paul, MN 55116, pro se plaintiffs.
       CASE 0:19-cv-02578-JRT-HB Document 33 Filed 07/02/20 Page 2 of 3




       Plaintiff Cassandra K. Lanners, after seeking repeatedly to litigate a Minnesota

state court juvenile proceeding in federal court, now brings Petitions for a Writ of

Mandamus and a for Writ of Habeas Corpus. (April 30, 2020, Docket Nos. 23–24.)

Because these Petitions are without merit and are merely additional attempts to litigate

this case in federal court, the Court will deny the Petitions. The Court will also repeat its

order that Lanners may not make any additional filings in this matter.

       Lanners initially attempted to remove Minnesota state juvenile case No. 27-JV-19-

1016 to federal court in July 2019, and the Court remanded the action in August 2019,

finding that removal was improper. (Mem. & Order at 3–4, Lanners v. Minnesota, Civil

No. 19-2000, Aug. 14, 2019, Docket No. 6.) A month later, Lanners filed another notice of

removal and the Court remanded the action three days later, again finding the removal

improper. (Mem. & Order at 5–6, Lanners v. Minnesota, Civil No. 19-2578, Sept. 26, 2019,

Docket No. 4.) The next day, Lanners filed an Amended Complaint, which the Court

dismissed as moot. (Am. Compl., Sept 27, 2019, Docket No. 11.) In May 2020, Lanners

removed the action yet again; the Court again remanded it and additionally gave Lanners

14 days to show cause why she should not be restricted from filing any new actions

related to removing the state juvenile action.         (Order to Show Cause, Lanners v.

Minnesota, Civil No. 20-1206, June 3, 2020, Docket No. 8.) The Court entered an order

placing Lanners on a list of restricted filers on June 18, 2020, barring her from continuing

to litigate issues relating to the state juvenile case without first receiving prior permission

from the Court. (Order, June 18, 2020, Docket No. 32.)

                                              2
      CASE 0:19-cv-02578-JRT-HB Document 33 Filed 07/02/20 Page 3 of 3




      Shortly before Lanner’s latest attempted removal and the resulting Order to Show

Cause, Lanners filed two Petitions seeking a Writ of Mandamus and a Writ of Habeas

Corpus. (Civil No. 19-2578, April 30, 2020, Docket Nos. 23–24.) Construed generously,

these filings appear to be another attempt by Lanners to litigate the state juvenile

proceeding in federal court. As noted in prior orders, the Court has no jurisdiction over

that matter. Lanners does not appear to be in custody and so no writ of habeas corpus

may issue. Nor has Lanners stated any basis for a writ of mandamus. Accordingly, the

Court will deny Lanner’s Petitions. Lanners may not make any further filings related to

the state juvenile proceeding without prior permission of the Court.

      Furthermore, the Court will certify that Lanner’s appeal is not taken in good faith,

and will deny the her second IFP Application.

                                        ORDER

      Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

             1.     Lanners’s Petitions for a Writ of Mandamus [Docket No. 23] and for
                    a Writ of Habeas Corpus [Docket No. 24] are DENIED.

             2.     Lanner’s second Application to Proceed In Forma Pauperis on
                    Appeal [Docket No. 31] is DENIED.



  Dated: July 2, 2020                           s/John R. Tunheim________________
  at Minneapolis, Minnesota                     JOHN R. TUNHEIM
                                                Chief Judge
                                                United States District Court



                                           3
